Citation Nr: 1750816	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REMAND

The Veteran served on active duty from July 1977 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In February 2012, the Board took jurisdiction of the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim for additional development.  In doing so, the Board recognized that an October 2008 rating decision had previously denied a TDIU, and that this decision was final.

The Board denied this appeal in an August 2016 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a Joint Motion for Partial Remand, vacated the portion of the August 2016 decision that denied entitlement to a TDIU, and remanded that issue to the Board for action consistent with the terms of the joint motion.

In the Joint Motion for Partial Remand, the parties agreed that April 2014 and June 2014 VA examinations, regarding whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful occupation, were inadequate in that the examiners did not provide sufficient rationale for the opinions rendered.  Specifically, the parties stated that the examiners simply provided a conclusion as to employability with no rationale to support that conclusion and that remand was required to obtain an adequate VA opinion.  As the Court has held, "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds remand is required for the Board to obtain a medical opinion that adequately addresses how the service-connected disabilities affects his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for an opinion with an appropriate vocational expert to ascertain the impact of his service connected disabilities on his employability.  The need for additional examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to describe how the Veteran's service-connected disabilities, including sinusitis, rhinitis, asthma, sleep apnea, headaches, and conjunctivitis, either alone or in the aggregate, affect his ability to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  To the extent there are non-service connected symptoms that can be dissociated from the service connected symptoms, that should be explained. 

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner cannot respond without resorting to mere speculation, he or she should so state, and should provide a complete explanation as to why no opinion can be reached.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Ensure the examiner's findings are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.
4. Readjudicate the claim on appeal.  If any benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Mark R. Lippman, Attorney at Law

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

